department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list identification_number contact number fax number employer_identification_number t h t t o h o h t o e w w w w w w o w w w u o t characters llc director1 h n corporation x2 x3 x4 third-party count dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you taxpayer are a not for-profit corporation you filed a form_1023 seeking exemption from federal taxation under sec_501 of the code you were formed to create children’s educational television programs designed to nurture children’s capacity to values such as kindness helpfulness personal responsibility and respect for others in furtherance of this purpose you will produce a children’s television series called show show will feature characters which were created by llc llc owns all intellectual_property rights to the characters publications and programs llc also publishes books and sells products based on characters x1 of your x2 directors and officers are part owners of llc according to the partnership returns that you submitted director1 has a share in the profits llc director1 is also listed as the tax_matters_partner for llc in year1 and year2 corporation a for-profit corporation also had a share in the profits of llc in year2 director2 had a share of the capital of llc you state that the majority of your board members do not benefit from the work of llc you also stated that director1 and director2 will receive compensation only when llc makes a profit and only after you are paid your share you entered into a loan agreement with llc whereby llc agreed to lend you x3 _ for one year the loan agreement was signed on behalf of llc by officer1 who is also your chief financial officer interest free in addition to the loan agreement you also entered into a license agreement with llc according to that agreement if you wish to create any new characters you must obtain llc’s permission additionally you must pay llc of the going commercial rate for a license to use any existing songs lyrics drawings or recordings finally the contract specifically provides that all trademark uses of the intellectual_property by taxpayer shall inure to the benefit of llc which shall own all trademarks and trademark rights created by such uses of the trademarks the same individual director1 appears to have signed these contracts for both you and llc this contract was amended on date2 to additionally require that you pay llc or third-party a license fee of x4 for each episode produced by you and or third-party in this revised agreement a different individual signed on behalf llc you also entered a sales agreement with llc this agreement granted you a royalty free limited license to characters voices and concepts for use in producing your television show in return you granted llc the exclusive rights to sell ancillary products eg dvds cds plush toys etc derived from the television show llc would provide you with or a minimum payment of dollar_figure of the future royalties earned on the sale of these ancillary products and you had to purchase the ancillary products from the llc as a condition to the llc’s no-fee license to use the llc’s intellectual_property an unspecified portion of this will be given as grants to the charities featured on each show the sales agreement has been eliminated and all information regarding royalties is contained in the license agreement your purposes include generating ideas storylines and characters satisfying conformity with standards for public broadcast selecting charitable partners raising funds from corporate and foundation sources and distributing show to public broadcast stations books featuring characters created by director1 and officer2 and owned by llc has entered into a contract with for-profit third-party to develop and pitch in country a television series series of television programs and or made for videos dvd or specials based on the llc the contract states that if the series goes into production third-party will be the production company and contribute customary producer and executive producer services shall oversee physical production and be responsible for cash_flow and banking arrangements third-party shall endeavor to deliver the financing not contributed by llc from sources outside the us the activities that third-party is performing in country is similar to the activities that you are performing law sec_501 of the code provides that an organization may be exempted from tax if it is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1 a -1 c of the regulations defines a private shareholder or individuals as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that ajn organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 example of the regulations describes an educational_organization that uses a curriculum that had been developed by the president all of the rights to the curriculum are owned by a for-profit company which is owned by the president the educational_organization licenses the right to use the curriculum in exchange for royalties any new materials that the organization develops must be assigned to the for-profit without consideration when the license agreement terminates the example concludes that the arrangement causes the organization to be operated for the benefit of the president and the for- profit in violation of the restriction on private benefit in sec_1_501_c_3_-1 regardless of whether the royalty payments are reasonable sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 revrul_55_231 1955_1_cb_72 held that an organization whose primary purpose is to promote the circulation of books written by one of its incorporators by purchasing them and making them available for the public is not organized and operated exclusively for educational_purposes within the meaning of sec_501 revrul_70_186 1970_1_cb_129 held that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code the presence of a single exemption regardless of the number or importance of truly business bureau of washington d c v united_states 326_us_279 non-exempt purpose if substantial in nature will destroy the exempt purposes better an organization's net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries founding church of scientology v united_states ct_cl cert_denied 397_us_1009 in 505_f2d_1068 6th cir the court denied exempt status under sec_501 of the code to a non-profit hospital due to a contract that the hospital entered into with a partnership composed of physicians the contract gave the physicians control_over care of the hospital's patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court concluded by holding that the benefits derived from the contract constituted sufficient private benefit to preclude exemption in 765_f2d_1387 9th cir the court in determining that a non-profit was operated for substantial non-exempt purposes and that income inured to the benefit of private persons stated that t he critical inquiry is not whether particular payments to a related for-profit organization are reasonable or excessive but whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the non-profit the court additionally upheld the tax court's determination that the church was operated for substantial nonexempt purpose of providing a market for services of advertising agency a for-profit organization owned and controlled by ministers of church in 283_fsupp2d_58 d d c the court concluded that an organization did not qualify for tax-exemption under r c sec_501 because it was operated for nonexempt commercial purposes rather than for exempt purposes among the major factors the court considered in reaching this conclusion was the organization's competition with for-profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves additional factors included whether the organization used commercial promotional methods such as advertising and the extent to which the organization received charitable donations in 46_tc_47 a corporation that was organized and operated primarily for the benefit of those persons owning property adjacent to certain waterways did not qualify for tax-exemption under sec_501 a finding of private benefit does not require that payments for goods or services be unreasonable or exceed fair_market_value 71_tc_1067 an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws disclosed would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also founding church of scientology v united_states ct_cl pincite if such disclosure is not made the logical inference is that the facts if in 75_tc_127 the court found that part of an organization's net_earnings inured to the benefit of private individuals because their compensation was based on a percentage of the organization's gross_receipts with no upper limit the court heid that the petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code in 92_tc_1053 the court stated that even though the prohibitions against private_inurement and private benefit have common elements each has separate requirements which must be independently evaluated see also 75_tc_337 83_tc_20 82_tc_973 an organization will not satisfy the operational_test of sec_501 if its net_earnings inure in whole or part to the benefit of private individuals 93_tc_487 analysis to qualify for exemption under sec_501 of the code a taxpayer must demonstrate that it is organized and operated exclusively for exempt purposes and that no part of its earnings inure to private individuals sec_501 sec_1_501_c_3_-1 even though you may have an educational purpose within the meaning of sec_501 of the code your assets and income may inure to the benefit of your founders and llc additionally you appear to operate for the benefit of some of your officers and directors and a for-profit entity in which your some of your officers and directors have a financial interest sec_1 c - d ii therefore we can not recognize you as exempt from taxation see sec_1_501_c_3_-1 ii sec_501 sec_1_501_c_2_-1 sec_1_501_c_3_-1 an organization is not operated exclusively for exempt purposes if any of its net_earnings inure to the benefit of private shareholders or individuals with a personal and private interest in its activities see also colorado state chiropractic society t c pincite inurement of net_earnings may occur through a wide range of means and is not limited to the actual distribution of dividends or payment of excessive_salaries founding church of scientology v united_states f 2d pincite moreover although stated in terms of net_earnings the inurement prohibition applies to any of an organization’s charitable assets see harding hospital inc f 2d pincite people of god community t c pincite the burden is on the taxpayer to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family the shareholders of the organizations or persons controlled directly or indirectly by such private interests and will not allow its assets to inure to such private interests sec_1_501_c_3_-1 see also church of spiritual technology cl_ct pincite the applicant must put into the record sufficient materials to warrant the grant of tax exempt status 74_tc_531 stating that an application_for tax-exempt status calls for open and candid disclosure of all facts facts if disclosed would show that the applicant fails to meet the requirements of sec_501 any gaps contained in the administrative record are resolved in favor of the service new dynamics foundation fed cl pincite in initial qualification cases such as this gaps in the administrative record are resolved against the applicant if such disclosure is not made the logical inference is that the two of your directors are also the owners of llc additionally two of your officers were affiliated with llc officer1 signed on behalf of llc in loan documents and officer2 is described as a co-creator of characters owned by llc director1 director2 officer1 and officer2 are all in positions to exert substantial influence over your affairs even if they do not control the majority of the board both their positions with llc and as creators of the characters on which show will be based indicate that they will be in a position to exert influence over your direction the dual interest of these officers and directors provides a risk of inurement because four of your insiders have the incentive and the means to direct your assets and revenues to themselves rather than to you and the public you have not described any structure to prevent such inurement in addition to the absolute prohibition on inurement the law requires exempt_organizations to operate for public not private benefit sec_1_501_c_3_-1 to be sure an exempt_organization may generate some private benefits as a necessary byproduct of the benefits it provides to the community however such private benefits must be incidental in two meanings of the term first the private benefit must be inextricably linked to the public benefit see revrul_70_186 supra a ny private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization's operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners second the private benefit must also be relatively minor compared to the public benefit see ginsberg v commissioner t c pincite a ny objective to benefit the general_public by providing a storm haven for small craft if one it existed at all was a secondary however an entity that is organized or operated to serve private rather than public interests cannot be recognized as operating exclusively for exempt purposes see sec_1_501_c_3_-1 american campaign academy t c pincite stating that prohibited private benefits may include an advantage profit fruit privilege gain or interest private benefits may flow to a related_party or they may flow to a disinterested party american campaign academy t c pincite a finding of private benefit does not require that payments for goods or services be unreasonable or exceed fair_market_value see 71_tc_1067 church by mail f 2d pincite t he critical inquiry is not whether particular payments to a related for-profit organization are reasonable or excessive but whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the non-profit here the private benefits that your operation will provide to llc and to director1 director2 officer1 and_officer2 are significant rather than incidental and are unrelated to your exempt purposes by using and promoting intellectual_property created and owned by a for-profit in exchange for royalties you both provide a stream of income from the property and by giving it wide distribution enhance its value this is very similar to the benefit earned by the president and his for-profit entity from licensing a training program to the organization of which he is president sec_1_501_c_3_-1 example you have entered into contracts with llc that may grant a private benefit to llc under your contracts with llc llc retains all trademarks and trademark rights for characters in order for you to create any new character you must obtain llc’s permission additionally you must pay llc of the going commercial rate for a license to use any existing songs lyrics drawings or recordings finally the contract specifically provides that all trademark uses of the intellectual_property by taxpayer shall inure to the benefit of llc which shall own all trademarks and trademark rights created by such uses of the trademarks finally you must pay llc or third-party a license fee of x4 for each episode produced by you and or third-party essentially you exist to market the intellectual_property of another entity revrul_55_231 you do not have nor can you acquire any ownership_interest in the intellectual_property therefore all of your efforts to produce and promote television shows books and ancillary products will enhance the value of the characters completely owned by the for-profit llc while your activities appear to be educational within the meaning of sec_501 of the code the risk of inurement and the substantial private benefit non-exempt purposes preclude you from being recognized as exempt see 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes therefore you do not qualify for tax exempt status under sec_501 of the code conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the internal_revenue_code accordingly you do not qualify for exemption as an organization described in sec_501 of the internal_revenue_code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations
